DETAILED ACTION
Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance in response to Applicant’s reply dated 06/29/2022 and communication with Applicant Representative Joseph Curcuru, Reg. No. 78,260 on 07/20/2022 (see attached Interview Summary). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant Representative Joseph Curcuru, Reg. No. 78,260 on 07/20/2022.

Claims 1, 8, and 15 are amended as follows:

(Currently Amended) A computer-implemented method comprising: 
creating a monitoring package by integrating a personal information management system (PIMS) and a social network profile for a user, wherein creating the monitoring package comprises: 
continuously monitoring e-mail messages, calendar entries, social media posts, and social media comments of the integrated PIMS and social network profile; 
collecting participant preference information and meeting data from the monitoring package by enabling and
collecting a set of participant preference information for the on a list of participants including the participant preference information for the user; 
identifying an upcoming meeting for the user according to the meeting data; 
determining the list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting collected from the monitoring package; 
determining a workplace set-up for the upcoming meeting based on the set of participant preference information; 
dynamically adjusting lights of a room in real-time based on the set of participant preference information; 
outputting a generated custom and proactively selected workplace arrangement for a given event based at least in part on previously stored room styles and the determined workplace set-up for the upcoming meeting, meeting time, and participants information; and
arranging, through a control hub, a conference room, wherein arranging the conference room comprises: 
establishing the conference room seating arrangement based on [[the]] saved personality traits of the 

8. (Currently Amended) A computer program product for setting up a room, the computer program product comprising: 
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: 
program instructions to create a monitoring package by integrating a personal information management system (PIMS) and a social network profile for a user, wherein creating the monitoring package comprises: Page 4 of 21Docket No. P201803814US01 Application No. 16/561,074 
program instructions to continuously monitor e-mail messages, calendar entries, social media posts, and social media comments of the integrated PIMS and social network profile; 
program instructions to collect participant preference information and meeting data from the monitoring package by enabling 
program instructions to collect a set of participant preference information for the participants on a list of participants including the participant preference information for the user; 
program instructions to identify an upcoming meeting for the user according to the meeting data; 
program instructions to determine the list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting collected from the monitoring package; 
program instructions to determine a workplace set-up for the upcoming meeting based on the set of participant preference information; 
program instructions to dynamically adjust lights of a room in real-time based on the set of participant preference information; 
program instructions to output a generated custom and proactively selected workplace arrangement for a given event based at least in part on previously stored room styles and the determined workplace set-up for the upcoming meeting, meeting time, and participants information; and
program instructions to integrate with a control hub and arrange a conference room, wherein arranging the conference room comprises: 
program instructions to establish the conference room seating arrangement based on [[the]] saved personality traits of the 

15. (Currently Amended) A computer system for setting up a room, the computer system comprising: 
one or more computer processors; 
one or more computer readable storage devices; and 
program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising: 
program instructions to create a monitoring package by integrating a personal information management system (PIMS) and a social network profile for a user, wherein creating the monitoring package comprises: 
program instructions to continuously monitor e-mail messages, calendar entries, social media posts, and social media comments of the integrated PIMS and social network profile; 
program instructions to collect participant preference information and meeting data from the monitoring package by enabling 
program instructions to collect a set of participant preference information for the participants on a list of participants including the participant preference information for the user; 
program instructions to identify an upcoming meeting for the user according to the meeting data; 
program instructions to determine the list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting collected from the monitoring package; 
program instructions to determine a workplace set-up for the upcoming meeting based on the set of participant preference information; 
program instructions to dynamically adjust lights of a room in real-time based on the set of participant preference information; 
program instructions to output a generated custom and proactively selected workplace arrangement for a given event based at least in part on previously stored room styles and the determined workplace set-up for the upcoming meeting, meeting time, and participants information; and
program instructions to integrate with a control hub and arrange a conference room, wherein arranging the conference room comprises: Page 8 of 21Docket No. P201803814US01 Application No. 16/561,074 
program instructions to establish the conference room seating arrangement based on [[the]] saved personality traits of the 

Allowable Subject Matter
Claims 1-20 are pending. Claims 1, 8, and 15 are amended with Examiner’s Amendment as indicated above. Claims 1-20 are now allowed as explained further below in the reasons for allowance.  
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. 
Regarding subject matter eligibility, the claims are analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 and Examiner notes, for clarity of the record, that the claimed invention is found patent eligible because the claims recite additional elements that, when viewing the claim(s) as a whole, integrate the recited abstract idea into a practical application, specifically the claims include elements directed to the automatic control of conditions of a physical room including the dynamic adjustment of lights in real-time based on the participant preferences and thus the claimed invention uses the recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e), e.g. : “Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S. 175, 209 USPQ 1 (1981). In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78, 209 USPQ at 4. The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. 450 U.S. at 184, 187, 209 USPQ at 7, 8.”). See also Non-Final Office Action dated 05/27/2021, P. 10. 

Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or reasonably suggest the combination of elements in independent claims 1, 8, and 15. The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including: Koitz et al. US 20180204147 A1, Naganathan et al. US 20170316383 A1, M. Saravanan and A. Das, "Smart real-time meeting room," 2017 IEEE Region 10 Symposium (TENSYMP), 2017, pp. 1-5, doi:10.1109/TENCONSpring.2017.8070069., Lamons et al. US 20160098687 A1, and Yaari et al. US 20180046957 A1, as described in detail in the previous office action(s), but failing to reasonably suggest the combination of elements in the claims including at least: “arranging, through a control hub, a conference room, wherein arranging the conference room comprises: establishing the conference room seating arrangement based on the saved personality traits of the one or more participants attending the meeting and positional hierarchy.”

 Additional prior art found pertinent but failing, both individually and in combination with the other prior art of record, to teach or reasonably suggest the claimed invention include the references cited below:
CN109816320A describing the arrangement and assignment of conference/meeting seating according to personnel rank or grade 
US20180204162A1 describing assigning spaces including seating arrangements for meetings based on building/environment conditions and attendee comfort preferences and modeling
US 20100185933 A1 describing planning and visualizing event related data including room details and seating arrangements information
US20200234201A1 describing seat recommendations based on environmental parameters and preferences
EP3696472A1 describing meeting zone determination and air conditioning control based on participant data and similarity to attributes and conditions of previously held meetings and associated zones, attributes including participant data and job title/post data and meeting type
US 20080201196 A1 describing generating guest seating arrangements based on guest group information, preferences, and interests
US 5634016 A describing generation of room layouts and table arrangements based on event type and characteristics including number of attendees and types of speakers and entertainment at meetings, etc. 
US20130263020 System and Method for Confirming Attendance for In-Person Meetings or Events including creating seating arrangements to optimize for new connections between members at the meeting; 
CN108764807A describing meeting schedule scheme optimization based on participant information including arranging the order of participant speeches based on personalities and work experience data
US7479958B1: describing aspects of virtual room creation and furniture arrangement 
US20200380431A1 describing recommending seat locations based on environmental conditions and preferences
US 10225707 B1 describing providing space guidance to employees including recommending seating/benches based on user preferences, habits, and noise levels and energy /activity levels in the space
US8717178B2 describing seat recommendation and arrangement based on past user behaviors and actions, e.g. time arrival, and users’ organizations including seating members of the same organizational level near each other 
US 20220222591 A1 describing dynamic floor plan allocation for venue bookings including seating and table arrangements
CN 109819195 A describing meeting scheduling and conference arrangement including seating arrangement according to job level
US 20140358292 A1 describing dynamically modifying and controlling temperature in a room based on positions of individuals and their requests/preferences
Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624